Title: From George Washington to Major General Israel Putnam, 14 September 1777
From: Washington, George
To: Putnam, Israel



Dr Sir
Camp at German Town [Pa.] Sept. 14th 1777

By express this moment receivd from General Dickonson, the Enimy have crost over from Newyork & Statten Island in two divisions one at Elizabeth Town the other at Second River—each division consisting of about a thousand men with Artillery.
By your returns it appears you have three thousand Six hundred and Eight men including the Militia and Sergeants fit for duty at your post—besides the detachment of 1500 already orderd a further detachment will be necessary to reinforce the first[.] You will therefore immediately on the receipt of this detach a thousand more and if General MacDougal did not come on with the first detachment he must come on with this—let the detachment be made as privately as possible—You will immediately write to Governor Trumbrell the State of affairs and request as this appears to be a crisis a reinforcement of 2000 Militia to secure the Posts in the Highlands and to enable you to make further detachments if circumstances should render it necessary.

You will garrison fort Montgomery & the other fortifications about it with some of your best Troops and secure the passes into the highlands with the remainder of the Continental Troops and the Militia—As it is not improbable the Enemy may make a diversion up the North River by way of amusing you—and to take advantages as circumstances may favor their design—you cannot be too vigilant—You will write in the most pressing terms to Governor Trumbrell to hasten in the Militia.
The Letter that accompanies this for General Heath let it be forwarded with all imaginable dispatch.
The advance party of the Enemy are within three Miles of Chester we shall recross the Schuylkill this day to take another look at them. I am Sir Your most Obedient Humble Servt.
